939 So. 2d 1060 (2006)
SYLVESTER STARLING, Petitioner(s)
v.
STATE OF FLORIDA, Respondent(s).
Case No. SC03-737.
Supreme Court of Florida.
September 13, 2006.
Upon review of the response to this Court's order to show cause dated January 27, 2006, the Court has determined that it should decline to accept jurisdiction in this case. See Garcia v. State, 901 So. 2d 788 (Fla. 2005); Battle v. State, 911 So. 2d 85 (Fla. 2005), cert. denied, 126 S. Ct. 1069 (2006). The petition for discretionary review is therefore denied.
No motion for rehearing will be entertained by the Court. See Fla. R. App. P. 9.330(d).
LEWIS, C.J., and WELLS, QUINCE, CANTERO and BELL, JJ., concur.